12/17/2019 5:08:29 PM                                Kirkland                              Ellis                 ERIKA DILLON                               Page 2
                                                                                                            r···-~_:...~-=-·=--=--==~-==========11
                      Case 1:16-cv-00724-LTS-SDA Document 162 Filed·1,-~f$fj((gs"[mQj'e 1of1
                                                                                                                 DOCU~1£?\T

                                                      KIRKLAND &.. ELLIS
                                                                                                      I fl ECTRO"llC l\LLY FILED
                                                                                                   LLP ~     1
                                                                                                                    •               •       •
                                                                 AND MFILIATE.D PARTNERSHIPS                ''   DOC #· .. --                   I )      I .C' ~ (, (i
                                                                                                                           ·· : · r ~. l    I. ·-        · _,., - -'_·J
                                                                                                                                                      --~_::~      _____,
                                                                   601 Lexington Avenue
                                                                    New York, NY 10022
                 Dale M. Cendali                                       United States
             To Call Writer Directly:                                                                                                      Facsimile:
                +1 212 446 4846                                         +1212446 4800                                                   +1 212 446 4900
           dale.cendali@kirklano.com
                                                                        www.kirkland.com




                                                                  December 17, 2019

           Via ECF

           Hon. Laura Taylor Swain
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, NY 10007


                                Re:        Solid Oak Sketches, LLCv. 2KGames, Inc., No. 16 Civ. 724 (LTS)(SDA)

           Dear Judge Swain:

                       We represent Defendants-Counterclaimants 2K Games, Inc. and Take-Two Interactive
           Software, Inc. (collectively "Take-Two") in the above-referenced litigation, On December 12,
           2019, the Couit granted the parties' request to further adjourn the final pre-trial conference in
           this case. Dkt. No. 161. The Court selected April 24, 2020 as the date for that conference. I,
           however, have a preexisting conflict during the last week of April, during which I will be out of
           the country for a series of business meetings. As a result, Take-Two respectfully requests that
           the pre-trial conference be adjourned until May 6, 2020 or until some later date that will be
           acceptable to the Court. Pursuant to Your Honor's Individual Practice l(F), Take-Two conferred
           with Plaintiff-Counterdefendant Solid Oak Sketches, LLC ("Solid Oak"), and Solid Oak
           consents to this adjournment.

      \\-! ~pnl.L         ~~ P            IS                                           Sincerely,
            ~ lS-, ~~(~Ir (l'. 30 ~.

  SO ORDERED:                                                                  1LA )1, Dale M. Cendali
 ~             t ..LJ1_B'{J5
 HOAURATAYLOO S'N/,l~J
  U!\!iTIC6:3JM:ff§eDt:ffr~e:coc~OOH             ECF)




 Beijing     Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris       San Francisco    Shanghai       Washington, D.C.
